Citation Nr: 0108901	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  95-05 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a skin disorder due 
to herbicide exposure in Vietnam.

2.  Entitlement to service connection for a skin disorder on 
a direct basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran






ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to July 1971 
and is a recipient of the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.  The Board remanded this case back to 
the RO in August 1997 for further development, and the case 
has since been returned to the Board.  In the August 1997 
remand, the Board explained that, as the veteran presented 
two different theories regarding the incurrence of his skin 
disorder, his theory of herbicide-related incurrence and his 
theory of direct service incurrence are most appropriately 
addressed as separate issues. 


REMAND

While the Board is aware that this case was previously 
remanded to the RO in August 1997, for additional development 
and regrets further delay, a review of the claims file as it 
is currently constituted reflects that certain areas of the 
development requested remain incomplete.

First, the Board observed that, in the March 1994 rating 
decision, the RO indicated that the service medical records 
from July 1969 to July 1971 had been reviewed and considered.  
However, those records were not included with the military 
records associated with the claims file provided to the Board 
in 1997.  Following the remand, the RO contacted the National 
Personnel Records Center and received a



response in March 1999 that all of the veteran's service 
medical records had been furnished to the RO in May 1993.  
The envelope received in 1993 contains the records from the 
veteran's reserve service and not the period from 1967 to 
1971.  The absence of the service medical records was again 
noted by the veteran's representative in a September 1999 
statement.  It is not clear from the claims file whether the 
records from 1969 to 1971 were erroneously cited and never, 
in fact, part of the claims file, or whether these records 
were reviewed and have since been misplaced.  In any case, 
further efforts should be made to retrieve these records.  If 
these records cannot be obtained, documentation to that 
effect should be added to the claims file.

Moreover, in the August 1997 remand, the Board indicated that 
a further VA skin examination addressing the etiology of the 
veteran's claimed disorder would be necessary if the above-
mentioned service medical records could not be located.  
However, even though those records are not presently included 
with the claims file, the veteran has not been afforded an 
additional VA skin examination.  In this regard, the Board 
observes that the United States Court of Appeals for Veterans 
Claims (Court) has determined that a remand by the Board 
confers upon a claimant, as a matter of law, the right to 
compliance with remand orders.  See generally Stegall v. 
West, 11 Vet. App. 268, 270-71 (1998).  

In addition to the fact that the prior remand instructions 
have not been fully complied with, the Board observes that 
the law governing the development of claims for compensation 
has changed since the August 1997 Board remand.  At that 
time, the Board had not reached a determination as to whether 
the veteran's claims were well grounded; as such, it had not 
been determined that the VA had a duty to assist the veteran 
with the development of facts pertinent to his claims, to 
include obtaining an examination to determine whether the 
veteran's skin disorder is related to service.  The 
examinations of record note his complaints and his current 
disorder without providing an opinion as to whether it had 
its onset in service or is otherwise related to service.  
Previously an examination could not be scheduled unless the 
veteran had first presented a well-grounded claim.  However, 
statutory revisions to 38 U.S.C.A. § 5107(a) have eliminated 
all language regarding "well-grounded" claims, and the VA's 
duty to assist now applies to all new claims for 
compensation.   See The Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) 
(relevant sections of which are to be codified at 38 U.S.C.A. 
§§ 5103A and 5107(a)).  This duty includes conducting a 
thorough and contemporaneous medical examination of the 
veteran, and, if an examination report is incomplete, the 
Board must await its completion, or order a new examination, 
before deciding the veteran's claim.  See Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992).  In this case, while 
the veteran was examined in conjunction with his claims in 
May 1993 and October 1994, these examinations did not address 
the etiology of his claimed skin disorder.  As such, further 
development is warranted in view of both the VCAA and 
Stegall.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should take all action deemed 
necessary to ensure that service medical 
records for the period from July 1969 to 
July 1971 are obtained and added to the 
claims file.  If, after appropriate steps 
have been exhausted, the records are 
determined to be unavailable, 
documentation to that extent, including 
an explanation of the status of the 
records at the time of the March 1994 
rating decision, should be added to the 
claims file.  While the Board notes that 
the RO has previously requested 
information from the veteran and he has 
not responded, he should again be given 
the opportunity to identify any potential 
sources of treatment records to assist 
with developing his claim. 

2.  Then, the RO should afford the 
veteran a VA skin examination to 
determine the etiology, nature, and 
extent of his claimed skin disorder.  The 
veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
All tests and studies that the examiner 
finds to be necessary should be 
performed.  Based on a review of the 
claims file and the clinical findings of 
the examination, the examiner is 
requested to provide an opinion as to 
whether it is as least as likely as not 
that a current skin disorder, if present, 
is in any way etiologically related to 
the veteran's active service, including 
herbicide exposure.  A complete rationale 
should be given for all opinions and 
conclusions expressed in a typewritten 
report.

3.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claims of 
entitlement to service connection for a 
skin disorder, alternatively claimed as 
due to herbicide exposure in Vietnam and 
as directly related to service.  Any 
additional action required to comply with 
the notice and development requirements 
of the Veterans Claims Assistance Act of 
2000 should be undertaken.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


